DOMENGEAUX, Judge,
dissenting.
In Lukefahr the Louisiana Supreme Court with the late Justice Tate acting as organ of the Court, found therein that there was nothing in the record to suggest that the defendant was indigent, and consequently affirmed the conviction and sentence. Justice Tate did not order a remand, and neither should we in this case, because the procedural facts are the same.
I respectfully suggest also that in Huffman our brethem on the Fourth Circuit erred in remanding, and erroneously extended the rationale of Lukefahr.
I do not feel that a defendant should be allowed to file motions ad infinitum.
Here, the defendant failed completely to offer any proof to establish her indigency. To allow her another opportunity to do so would hamper the procedural judicial process.